 Case 16-39654       Doc 476    Filed 02/11/20 Entered 02/11/20 15:16:11             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )               BK No.:      16-39654
ARGON CREDIT LLC                             )
                                             )               Chapter: 7
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
               Debtor(s)                     )

                    ORDER SUSTAINING RELIEF OF AUTOMATIC STAY

       THIS MATTER coming to be heard on the motion of BRIAN AND LOURDES BAUMAN, the
Court having jurisdiction over the parties and the subject matter and being duly advised in the premises
and due notices having been given to the parties entitled thereto:

  It is hereby ORDERED:

  1) The automatic stay of 11 U.S.C. Sec. 363 and Sec. 1301 is modified as to Brian and Lourdes
Bauman so as to allow the Objection of Claim No. 7.1 (Argon Credit LLC) in their Chapter 13
Bankruptcy, Case No. 16-02198, to be sustained.

  2) Notice should be provided to the Chapter 7 Trustee of Argon Credit LLC, Mr. Eugene Crane and
to FRS in care of its counsel, Peter Roberts, Esq.




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: February 11, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Christine H. Clar, ARDC #6202332
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847/520-*8100
 davidsiegelbk@gmail.com
